PER CURIAM.
We affirm the defendant’s conviction and sentence for cocaine trafficking. Based on *911our inspection of the record and the state’s confession of error, we vacate the sentence entered on the defendant’s additional conviction of cocaine possession. Defendant was sentenced to eight years for this third-degree felony when the maximum guidelines sentence for such an offense is five years. § 775.082(3)(d), Fla.Stat. (1989). Accordingly, we remand for proper sentencing on the possession conviction,